Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the testimony of the confidential informant who made three controlled buys of cocaine from the defendant was not incredible as a matter of law and merely raised issues for resolution by the jury (see People v Calabria, 3 NY3d 80, 82-83 [2004]). Moreover, in fulfilling our responsibility to conduct an *911independent review of the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant received the effective assistance of counsel (see People v Satterfield, 66 NY2d 796, 799 [1985]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Rivera, J.E, Angiolillo, Eng and Belen, JJ., concur.